Mr. Presiding Justice Horton delivered the opinion of the court. The parties to this appeal are the same as the parties to the appeal in Follansbee v. N. W. Mut. Life ins. Co., 87 Ill. App. 609. The question in the two cases is the same, viz., is the fee allowed to the solicitors for appellee under the provisions of the mortgage, unreasonable under the evidence ? The only witness for appellants and one of the two witnesses for appellee are the same in the two cases. There is substantially the same difference in opinion of the witnesses as to the value of the solicitors’ services. In each of these cases the amount of the decree is substantially the same; the amount allowed as solicitors’ fees is the same; and practically the same kind and amount of services were rendered. We are unable to discover any material difference in the two cases. The opinion of this court in the case reported in 87 Ill. App. 609, was not handed down until after the briefs and arguments in the case at bar had been prepared and filed. If that case had been taken to the Supreme Court we should await the opinion of that court; but as it has not, we adhere to the opinion in the case cited. The decree of the Circuit Court is supported by the testimony and will be affirmed.